Walton, J.
It is now well settled that common carriers cannot stipulate for exemption from responsibility for losses occasioned by the negligence of themselves or their servants. Sager v. Railroad, 31 Maine, 228; N. Y. C. Railroad v. Lockwood, 17 Wallace, 357.
In the case last cited the authorities are more fully collated, and the question more exhaustively discussed, than in any other case with which we are acquainted.
The plaintiffs’ action is based on negligence. They aver that they delivered to the defendants to be carried, a certain quantity of corn, and that “by want of due care and preservation,” a portion of it was lost. If this allegation is proved, the plaintiffs are entitled to recover, notwithstanding the notice printed on the margin of the bill of lading that the defendants would not be responsible for any deficiency in weight or measure of grain in bags or in bulk. If such a deficiency is occasioned by their negligence or the negligence of their servants, the law makes them responsible, and will *490not permit them to exonerate themselves by any notice, condition or stipulation whatever.
The quantity of grain shipped, the quantity received, the quantity, if any, which was lost, and if lost, whether by the negligence of the defendants or otherwise, were of course questions of fact for the jury. We do not think their verdict is so clearly against evidence as to justify the court in setting it aside.

Motion and exceptions overruled.

Cutting, Dickerson, Barrows, Danporth and Virgin, J J., con- . curred.